Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7, 9, 11-17, and 20) in the reply filed on 2/11/2021 is acknowledged.
Claims 32, 36 and 39 are withdrawn from consideration as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 has been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “wherein the amphoteric surfactant is selected…β-Alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt (1:1)” in line 3.  β-Alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt (1:1) (sodium lauriminodipropionate) is an anionic surfactant as described in the specification, paragraphs 0040, 0081, not an amphoteric surfactant as claimed.
Claim 20 recites the limitation "the aqueous acidic composition according to claim 1 further comprising…" in line 1.  Claim 1 is directed to a corrosion inhibition package, therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Punet et al. (WO2006136262) in view of Penna et al. (US 20060264335).

Regarding claim 3, Punet discloses the at least one amphoteric surfactant is a betaine surfactant (page 9, ln 20- 32; page 12, ln 1-7).
Regarding claim 4, Punet discloses the at least one amphoteric betaine surfactant is an amido betaine surfactant (page 9, ln 20- 32; page 12, ln 1-7).
Regarding claim 5, Punet discloses the amido betaine amphoteric surfactant is an amido betaine surfactant and is selected from the group consisting of: an amido betaine comprising a hydrophobic tail from C8 to C16 (page 9, ln 20- 32; page 12, ln 1-7).
Regarding claim 9, Punet discloses the composition further comprising a carboxylic surfactant which is a dicarboxylic surfactant (page 10, ln 15-16)

Regarding claim 15, Punet discloses the cinnamaldehyde or derivative thereof is present in an amount ranging from 5% to 45% by weight of the total weight of the composition (page 13, ln 30-31).
Regarding claim 16, Punet discloses the at least one surfactant is present in an amount ranging from 1% to 20% by weight of the total weight of the composition (page 14, ln 1-2).
Regarding claim 20, Punet discloses the composition further comprising a metal iodide or iodate (page 15, ln 1-7).

Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Punet et al. (WO2006136262) in view of Penna et al. (US 20060264335) as applied above, further in view of Welton et al. (US 2007/0010404) and Borst et al. (US 2013/0137622).
Punet in view of Penna discloses a composition as described above and is incorporated herein by reference.  Punet does not disclose the amphoteric surfactant is selected from the group consisting of: cocoamidopropyl betaine; B-Alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt (1:1) (sodium lauriminodipropionate); and a combination thereof, and the composition comprising an anionic surfactant.  Welton discloses a corrosion inhibiting composition comprising cocoamidopropyl betaine (para 0044).  Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to add surfactants such as cocoamidopropyl betaine and sodium lauriminodipropionate taught by Welton and Borst to the composition of Punet, to provide effectiveness against corrosion.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
2/26/2021